Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 11/30/2020. Claims 1, 7-12 and 18-21 are currently pending with this application. Claims 2-6 and 13-17 are cancelled per applicant’s request.

Response to Amendment
Applicant's amendment, filed on 11/30/2020, is entered into further examination and appreciated by the examiner.
Response to Arguments
Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive. 

Examiner submits that according to the latest 2019 Subject Matter Eligibility guideline, October update of 2019 PEG, at step 2A prong 1 test, we should check whether the claim recites limitations that still fall into an abstract exceptions even when it is performed in the generic computer, or equivalents, generic circuitry for instance, (See October update of 2019 PEG pg. 8 line 14-22). The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See also the example limitations that cannot practically be performed in the human mind (See October update of 2019 PEG pg. 7 line 11 – pg. 7 line 8 from the bottom). Additional elements recited in current limitations are generic elements which are not particular. The applicant is encouraged to further amend the claims to include additional elements to show integrating into a practical application,
Applicant further argues (pg. 8 line 6 – 3 from the bottom) that the determination of behavior history data agrees with the related behavior improves performance and efficiency and is related to a specific application.
Examiner submits that the alleged improvement is an improvement of the abstract idea and no additional elements that reflect an improvement to computer technology, or other technology, or technical filed cannot be located.


Regarding arguments on the rejections under 35 U.S.C. §103, amendment accompanied with persuasive arguments are accepted and the previous rejections are withdrawn.
Claim Objections
	Claims 1, 12 and 20 are objected to because of the following informalities:  As per claims 1, 12 and , claim recites “a particular behavior” in “identifying a particular behavior including a first particular behavior corresponding to start of a behavior of a user and a second particular behavior corresponding to end of the behavior of the user based on the signal output by the at least one sensor” should be replaced with “an instant particular behavior” or with an appropriate phrase for the clarity of the claim because using the same phrase “particular behavior” makes it difficult to distinguish which particular behavior it refers to among many recited “particular behavior”. 
	Accordingly, the newly added limitation “the related behavior is defined as a behavior performed between the first particular behavior and the second particular behavior” should be replaced with “the related behavior is defined as the instant particular behavior performed including the first particular behavior and the second particular behavior” to be consistent with the earlier limitation recited above.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 7-12 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A behavior analysis apparatus comprising:
at least one processor, and at least one sensor that outputs detected data to the at least one processor as a signal; and
a memory, wherein the at least one processor is configured to execute:
behavior acquisition processing comprising identifying a particular behavior including a first particular behavior corresponding to start of a behavior of a user and a second particular behavior corresponding to end of the behavior of the user based on the signal output by the at least one sensor; and 
behavior analysis processing comprising determining a related behavior which is a behavior that the user starts in a period from when the first particular behavior is detected until when the second particular behavior is detected based on the signal received from the at least one sensor within the period, 
wherein in the behavior acquisition processing, behavior history data about the user sequentially acquired by the sensor is acquired, and when the first particular behavior is detected, behavior history data about the user until the second particular behavior is detected is temporarily stored in the memory, and subsequently when the , in the behavior analysis processing, it is determined whether the behavior history data about the user temporarily stored agrees with a related behavior in association with the first particular behavior or the second particular behavior stored in the memory, and if the behavior history data is determined to agree with the related behavior, the related behavior is defined as a behavior performed between the first particular behavior and the second particular behavior”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes concepts performed in the human mind (including an observation, evaluation, judgement, and/or opinion).

while limitations/step “in the behavior analysis processing, it is determined whether the behavior history data about the user temporarily stored agrees with a related behavior in association with the first particular behavior or the second particular behavior stored in the memory, and if the behavior history data is determined to agree with the related behavior, the related behavior is defined as a behavior performed between the first particular behavior and the second particular behavior” is treated as belonging to Mental Process grouping or a combination of Mental process and Mathematical Concept grouping, considering the disclosure in par. 00096-000123, 000137-000167, 000205 and Fig 5-7 of the specification.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side note: duplicated limitations/elements are not repeated)
In Claim 1: “A behavior analysis apparatus”, “at least one sensor that outputs detected data to the at least one processor as a signal”, “a memory”, “wherein in the behavior acquisition processing, behavior history data about the user sequentially acquired by the sensor is acquired, and 
In Claim 12: A behavior analysis method;
In Claim 20: A non-transitory storage medium encoded with a computer-readable program;
As per claim 1, the additional elements in the preamble “A behavior analysis apparatus” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. 
The limitation/step/elements “at least one sensor that outputs detected data to the at least one processor as a signal” represents the data gathering/acquisition process step and only adds insignificant extra-solution activity to the judicial exception.
The limitation/step/element “at least one processor is configured to execute” represent a mere data processing activity as a normal basic expected functionality of a generic processor and only adds an insignificant extra-solution activity to the judicial exception. The recited sensor, memory and processor are generic and not particular.
The newly added limitation/element “wherein in the behavior acquisition processing, behavior history data about the user sequentially acquired by the sensor is acquired, and when the first particular behavior is detected, behavior history data about the user until the second particular behavior is detected is temporarily stored in the memory, and subsequently when the second particular behavior is detected” represents sequential acquisition of data and storage of acquired data into the memory or buffer i.e. decision making, and it only adds insignificant solution activity to the judicial exception.
As per claim 12, the additional elements in the preamble “A behavior analysis method” is not qualified for a meaningful limitation because it only generally links with an apparatus which executes the method.
As per claim 20, the additional elements in the preamble “A non-transitory storage medium encoded with a computer-readable program” is not qualified for a meaningful limitation because it only generally links program with a processor in an apparatus.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
The above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art (Step 2B analysis). The sensor, processor, memory and apparatus are well understood routine and conventional elements according the prior art of record.
The claims, therefore, are not patent eligible. The same analysis applied to the other claims in the same way if omitted or skipped using the prior art of record.
Therefore, claims 1, 7-12 and 18-21 are patent ineligible.

Allowable Subject Matter
Claims 1, 12 and 20 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 1, the closest prior art of record, Kurata (US 2016/0026349 A1), hereinafter ‘Kurata’ in view of Jonsson (US 20150365575 A1), hereinafter ‘Jonsson’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“when the first particular behavior is detected, behavior history data about the user until the second particular behavior is detected is temporarily stored in the memory, subsequently when the second particular behavior is detected, in the behavior analysis processing, it is determined whether the behavior history data about the user temporarily stored agrees with a related behavior in association with the first particular behavior or the second particular behavior stored in the memory“ in combination with other limitations.
	A newly found prior art reference, Cho (US 20050219213 A1), discloses “a motion-based input method capable of classifying an input mode”, “acquiring an inertial signal corresponding to a user's motion, buffering the inertial signal until the user completes an input motion” and “comparing the buffered inertial signal with symbols stored in advance … and processing an inertial signal generated by the user's 
	Another newly found prior art reference, Ito (M. Ito and et al, “mPATH: An Interactive Visualization Framework for Behavior History”, Proceedings of the 19th International Conference on Advanced Information Networking and Applications (AINA’05), 2005 IEEE) presents a programmable analysis and visualization framework for behavior histories, called mPATH framework. In the mPATH framework, analysis methods are modularized and various analysis methods can be created [pg. 1 right col line 21-25]), but is silent regarding above recited limitations indicated as would be allowable.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/DOUGLAS KAY/
Examiner, Art Unit 2865